Citation Nr: 1713320	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Detroit now has jurisdiction.  The Veteran testified before the undersigned in a December 2016 hearing.  A hearing transcript is of record.  During the hearing, the Veteran raised concerns about an ankle claim.  The undersigned noted his concerns and explained that he must file a new claim for his ankle disability contentions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding a left knee injury or incurrence in service or arthritis to a compensable degree within a year of separation.


CONCLUSION OF LAW

The criteria for an award of service connection for left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In November 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Pertinent, identified medical records have been obtained and considered, including private records.  During the Board hearing, the Veteran identified treatment at Northwestern and Lakeland in 1995 for knee replacement surgery and therapy.  The Board does not refute the Veteran's report that he had knee replacements in 1995.  Thus, the fact of treatment itself at that time, and its relevance to the question of service connection, can be considered without the actual documents being available.  The documentary evidence of record establishes no in-service disability or onset of arthritis within a year of service.  Treatment records from 1995, if available, would not assist the Veteran in proving the in-service aspect of his claim, as they took place nearly 40 years later.  Remand to request those records would only cause unnecessary delay in the claims process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  This is especially true noting that most private providers are only required to maintain copies of treatment for a given period of time, often 7 or 10 years.  The cited records would now be over 20 years old; at his hearing the Veteran did not assert that he had any copies of such records and merely expressed an unfounded assumption that the private facility would surely still have the records.  The undersigned explained that this was unlikely.  At that point, the Veteran did not express any intent or desire to contact the facilities in an effort to retrieve any records and, in fact, almost immediately changed the subject to discuss an issue over which the Board does not presently have jurisdiction, and which appeared to be occupying most of his attention.

The Veteran's service treatment records were partially destroyed by a fire at the National Personnel Records Center.  Fortunately, his service treatment records were already copied and preserved in the VA record system from a claim initiated in 1959, prior to the fire.  All of his service treatment documents appear to be of record.  VA is not required to provide an examination and medical opinion for the Veteran's left knee claim because the evidence fails to establish an in-service event, injury, or disease affecting the left knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(d).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that he sustained a knee injury in service during a basketball game and should be granted service-connected for a left knee disability.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose or determine the cause of complex musculoskeletal or neurological diseases as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Board has reviewed the record and finds that the criteria for service connection for a left knee disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current left knee disability from residuals of a knee replacement procedure.  During the Board hearing, the Veteran reported having left knee problems for years, resulting in knee replacement surgery.  A November 2009 private treatment record shows a persistent pattern of arthritis with both knees replaced.  Similarly, a VA treatment record from October 2009 notes that both the Veteran's knees have been replaced.  In a June 2011 letter, Dr. TAT wrote that the Veteran had extremely arthritic joints, including the knees.

The Veteran reported injuring his left knee in service during a basketball game in service and using crutches for a time afterward.  See May 2011 correspondence, Board hearing.  Service treatment records are silent for any complaint of or treatment for the left knee, but show a right knee sprain in January and February of 1959 due to basketball and running injuries.  The service separation examiner in February 1959 recorded normal lower extremities and the Veteran denied any relevant complaints in the accompanying report of medical history.  On a card entitled "Physical Statement Upon Separation," the Veteran endorsed no change in his physical condition except for a sprained knee.  

The Veteran sought a claim for right knee disability shortly after discharge.  As part of his claim, VA examined him in October 1959.  During the examination, the Veteran reported injuring his right knee playing football.  The Veteran did not report any left knee injury during the 1959 claim process or examination.  The October 1959 examiner found no objective knee problem.  An August 1959 letter from Dr. MF endorsed treatment of the Veteran's right knee in March 1959.  

During the Board hearing, the Veteran reported seeking treatment with Dr. MF and acknowledged that Dr. MF said he treated the right knee but was puzzled as to why Dr. MR would say it was the right knee because he remembered the left knee bothering him.  When he reported the in-service basketball injury and resulting time on crutches, the Veteran said he could not remember which knee was injured.  See Board hearing, page 5.

In the June 2011 letter, Dr. TAT wrote that "one could imagine that many hours marching in infantry did not help his joints."  Dr. TAT went on to discuss how the Veteran's pes planus plausibly was a factor in the destruction of his knees.  The first quoted passage does not address the knees specifically as being linked to infantry marching.  Moreover, the Veteran has not reported an injury to the left knee from marching.  Instead, the Veteran recalled injuring his knee in service while playing basketball.  See May 2011 correspondence, Board hearing.  Again, service treatment records only show right knee injuries. The Veteran has not identified any treatment records prior to his 1995 surgery.  Dr. MF's letter discussed treatment for the right knee in 1959 and noted no findings of fracture or bone abnormality.  Moreover, findings on separation were normal and no relevant complaints were raised at that time.

Based on his statements, the Board finds that the Veteran had problems with his left knee for years, resulting in the 1995 knee replacement.  Nevertheless, the evidence does not show any in-service injury or incurrence to the left knee or development of arthritis to a compensable degree within a year of service.  All of the documentation from the time of service and year after show that the right, not the left, knee was injured.  The Veteran sought treatment on multiple occasions and claimed disability benefits for his right knee.  There is no reason to think that he would have excluded his left knee from these actions had it been injured.  During the Board hearing, the Veteran truthfully acknowledged that he could not remember which knee was injured in the basketball game in service.

The Board has considered the Veteran's reports of left knee injury in service but finds more probative the documents from the time of service, subsequent treatment, and 1959 claims process identifying only the right knee.  While arthritis is considered a chronic disease under 38 C.F.R. § 3.309, there is no evidence of arthritis within a year of the Veteran's separation upon which to base a finding under the presumption from 3.307(a)(3).  Therefore, such theories of entitlement are not for application.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307; 3.309.  The preponderance of the evidence shows that the Veteran had a right knee injury in service and is against finding any left knee injury in service.  Service connection for the left knee cannot be established without evidence of an in-service injury or incurrence.  See 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


